Citation Nr: 0824092	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  02-16 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for supraventricular 
arrhythmia with chest pain.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of a right tibia fracture with degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his wife

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to the benefits 
currently sought on appeal.  The veteran and his wife 
appeared before the undersigned Veterans Law Judge in a 
hearing in Washington, DC in May 2004 to present testimony on 
the issues on appeal.  The hearing transcript has been 
associated with the claims file.  In October 2004, the Board 
remanded the claims for further development. 


FINDINGS OF FACT

1.  Supraventricular arrhythmia with chest pain has been 
medically related to the veteran's period of service. 

2.  The credible medical evidence does not demonstrate that 
the veteran's left knee degenerative joint disease, which 
first manifested many years after separation from service, is 
related to his service-connected right leg disability, or 
otherwise related to his service. 

3.  Prior to May 14, 2007, the veteran's service-connected 
right leg disability was manifested by a moderate level of 
knee disability, as evidenced by subjective complaints of 
intermittent pain with flare-ups 2 to 3 times per month, and 
objective evidence of normal extension, predominantly normal 
flexion, and stable ligaments.

4.  Since May 14, 2007, the veteran's right leg disability 
has been manifested by a marked level of knee disability, as 
evidenced by subjective complaints of constant pain with a 
reported decrease in ability to carry out physical labor, and 
objective evidence of normal extension, limitation of flexion 
to 124 degrees with pain, and demonstrable medial meniscus 
dysfunction.

5.  At no point during the appeal has there been x-ray 
evidence of nonunion of the veteran's right tibia and fibula, 
or evidence that the veteran's right knee is ankylosed.


CONCLUSIONS OF LAW

1.  Supraventricular arrhythmia with chest pain was incurred 
in the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

2.  Degenerative joint disease of the left knee is not 
proximately due to, or the result of, the veteran's service-
connected right leg disability; nor was it incurred or 
aggravated in the veteran's active duty service, or able to 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

3.  Prior to May 14, 2007, the criteria for a rating in 
excess of 20 percent for residuals of a right tibia fracture 
with degenerative joint disease of the right knee were not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5262 (2007).

4.  Since May 14, 2007, the criteria for a 30 percent rating 
for residuals of a right tibia fracture with degenerative 
joint disease of the right knee are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify the veteran with respect to 
substantiating his claims under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Referable to the 
veteran's claim for service connection for arrhythmia, as 
will be discussed below, the Board finds that service 
connection is warranted; therefore, a full discussion of 
whether VA met these duties with respect to this claim is not 
needed.  Regarding his claim for service connection for a 
left knee disability, the AOJ notified the veteran of 
information and evidence necessary to substantiate the claim 
for direct service connection in July 2001.  This included 
the information and evidence that VA would seek to provide 
and that which the veteran was expected to provide.  Further 
notice in April 2006 notified the veteran of the information 
and evidence that governs the initial assignment of a 
disability evaluation and the regulations regarding the 
effective date of the establishment of service connection.

During the course of the appeal, it became apparent that the 
veteran was seeking secondary service connection for his left 
knee disability, as opposed to direct service connection.  
The veteran specifically testified to this in his April 2002 
hearing before a Decision Review Officer (DRO).  He 
reconfirmed this in his May 2004 hearing before the 
undersigned, though statements later submitted appear to 
indicate otherwise.  Regardless, a separate notice informing 
the veteran of the requirements for secondary service 
connection was not sent.  

The transcript of the DRO hearing shows that at that time 
that the secondary argument was made, the DRO informed the 
veteran (and consequently his representative who was present) 
that to substantiate a secondary service connection claim, a 
medical opinion linking the current disability with the 
service-connected disability was necessary.  The veteran 
indicated his understanding of this concept and agreed to 
report for an additional VA examination for the express 
purpose of obtaining such an opinion.  The veteran, in fact, 
did report to that exam in May 2002.  Based on these facts, 
actual notice of the requirements for substantiating the 
claim for secondary service connection is established.  There 
is no prejudice to the veteran in not receiving further 
notice on that claim.

Referable to the veteran's claim for an increased rating for 
the service-connected right leg disability, the April 2006 
notice included the process by which disability ratings are 
determined, explaining that ratings are assigned from 0 to 
100 percent, based on the rating schedule, depending on the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  The veteran was notified of the 
types of evidence that were relevant, to include any medical 
or lay evidence demonstrating a worsening or increase in 
severity of his disability and essentially the effect that 
worsening has on his employment and daily life.  Specific 
examples included on-going treatment records; Social Security 
Administration determinations; statements from employers as 
to job performance, lost time, or other pertinent 
information; and, personal lay statements on the effects of 
the disability.

While the veteran did not receive notice of the particular 
rating criteria by which his right leg disability is rated in 
this notice, the error is nonprejudicial.  He was provided 
with the information on his currently assigned diagnostic 
code in the August 2002 statement of the case.  In response, 
he submitted statements in May 2004 and January 2006, 
describing his symptoms and the effects that his disability 
had on his daily life.   

It is noted that the veteran's service-connected right leg 
disability was recharacterized in December 2005 to reflect 
that it includes degenerative joint disease of the right 
knee.  As such, additional diagnostic codes which reference 
specific measurements for limitation of motion became 
applicable.  The veteran has not received notice of those 
specific diagnostic codes.  However, he does not contend that 
he has significant limitation of motion of the knee, but 
instead contends that his disability manifests primarily by 
pain and instability.  See VA examinations, September 2001, 
May 2002, December 2005, and May 2007.  Thus, there is no 
prejudice to the veteran in not receiving such specific 
notice.

Although the April 2006 notice was delivered after the 
initial denial of the claims, the AOJ subsequently 
readjudicated the claims based on all the evidence in the 
August 2007 supplemental statement of the case (SSOC).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated and medical opinions have been sought in 
conjunction with his claims.  The duty to assist has been 
fulfilled.

Service Connection

The veteran seeks service connection for supraventricular 
arrhythmia with chest pains, which he contends initially 
manifested in service and occurred again within months of his 
separation.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. 
§ 3.303(b).  

The medical evidence demonstrates that the veteran carries a 
current diagnosis of supraventricular arrhythmia with chest 
pain.  The question, therefore, is whether that diagnosis is 
related medically to the veteran's service.  Service 
treatment records are negative for arrhythmia, chest pains, 
or any similar symptomatology.  On both the veteran's May 
1970 enlistment examination and March 1972 separation 
examination, the veteran's heart was evaluated as normal.  
The veteran has explained that he experienced chest pains in 
service, but did not seek treatment for them.  

Referable to post-service treatment, the veteran contends 
that he was treated for chest pains in July 1972 at VA, just 
months after separation.  Efforts to obtain these records 
were unsuccessful.  See Formal Finding of Unavailability, 
December 2006.  There is, however, record of VA treatment for 
an unrelated disorder (a cyst) in March 1977, at which time 
the veteran related a history of acute onset of a fast, sharp 
chest pain in approximately 1971 (which is during his period 
of service).  The examiner confirmed that the veteran was 
evaluated by VA in July 1972 and July 1973 for chest pain and 
that the work up was negative.  

Subsequent post-service treatment records show that in July 
2000, the veteran reported to a VA outpatient clinic for 
chest pains, which he had had "for years."  Based on 
electrocardiogram (EKG), there was no cardiac source 
identified for the pain.  The veteran reported palpitations 
in December 2000.  A diagnosis of supraventricular arrhythmia 
was noted.  While the veteran continued to report chest pains 
intermittently, a May 2002 Holter monitor study, as well as 
EKG and cardiac enzyme studies in November 2002, all yielded 
normal results.  The chest pains, which resolved 
spontaneously, were noted to be atypical.  In March 2003, the 
veteran underwent a nuclear Thallium stress test, which 
returned positive results, and formed the basis of his 
diagnosis of ischemic heart disease.  

In August 2005, the veteran underwent a VA heart examination 
in conjunction with his claim, to determine whether his 
supraventricular arrhythmia was related to the chest pains he 
experienced in service and shortly thereafter.  In October 
2005, the examining cardiologist and the Compensation & 
Pension Supervisory Physician both reviewed the veteran's 
complete medical history, to include the 1977 treatment notes 
which indicated chest pain in 1971 and 1972, and his current 
treatment for arrhythmia and heart disease.  Based on their 
discussion of the veteran's history, they opined that "[t]he 
veteran's cardiac arrhythmia has clearly been manifest since 
the first year following discharge from service, in 1972, so 
that component of his heart condition is clear and assured."  
They went on to explain, however, that his current diagnosis 
of ischemic heart disease cannot be related to that 1972 
pain, as the evidence at that time did not show any objective 
finding of heart disease. 

This is the sole medical opinion of record regarding the 
etiology of the veteran's arrhythmia with chest pains.  It is 
found to be credible, as experts in the appropriate field of 
medicine reviewed the complete file, and rendered a reasoned 
opinion with full knowledge of the applicable facts.  The 
available outpatient clinical records do not contradict the 
finding.  Absent credible evidence to the contrary, the Board 
is not in a position to further question this opinion.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In sum, the veteran's statements regarding chest pain in 
service and treatment for the same directly following 
separation are found to be credible, given the 1977 clinical 
record which clearly documents that records in 1972 confirmed 
such treatment.  Further, medical experts essentially have 
found that the veteran's current supraventricular arrhythmia 
is a chronic condition, as it first manifested within months 
of his March 1972 separation from service, and has continued 
to this day.  Accordingly, service connection is warranted 
for that disorder.  

The Board notes that this decision does not grant service 
connection for the veteran's ischemic heart disease, which 
was diagnosed in March 2003.  The claim was developed as 
service connection for arrhythmia and that is what has been 
decided herein.  Thus, service connection for 
supraventricular arrhythmia with chest pains, and no other 
heart disease, is granted.




Secondary Service Connection

The veteran seeks service connection for degenerative joint 
disease of the left knee, which he primarily claims is 
secondary to his service-connected right leg disability.  See 
DRO hearing, April 2002; see also Board hearing, May 2004.  
Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
The evidence must show that a current disability exists and 
that the current disability was either caused by or 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Service connection is in effect for residuals of a fracture 
of the right tibia with degenerative joint disease of the 
right knee.  The evidence shows that the veteran currently 
has a diagnosis of degenerative joint disease of the left 
knee.  See x-ray, May 2002.  In December 2005, he underwent a 
VA joints examination to determine the nature and etiology of 
that disorder, and specifically whether the right leg 
disability had caused the left knee disability.  At that 
time, the Compensation & Pension Supervisory Physician 
examined the veteran and reviewed his file extensively, 
including the service treatment records, the previous Board 
remand, prior VA examinations, and outpatient clinical 
records.  Objective testing revealed normal range of motion 
with some pain at 120 degrees.  There was no evidence of 
abnormal gait or functional limitation.  An x-ray revealed 
"mild degenerative changes with no acute process."  

Based on his review and the exam, the physician opined that 
there was no clear connection between the veteran's right 
knee disability and his left knee disability.  In so opining, 
the physician relied on orthopedic consultants who explained 
that there is "no scientific evidence that degenerative 
joint disease in the contralateral knee is etiologically 
related to the involved knee, unless there are unusual 
circumstances."  The physician noted that such circumstances 
were absent in this case.  

This opinion is found to be credible, as it is based on a 
review of the file and a complete examination of the veteran.  
Furthermore, the physician offered a reasonable medical basis 
for his conclusion.  It is not contradicted by the outpatient 
clinical records, which show treatment for pain, but are 
absent for significant gait disturbances or other abnormal 
signs.  It is the sole credible medical opinion relating to 
the etiology of the left disability.  In short, the 
preponderance of the credible evidence is against a finding 
that the veteran's left knee disorder is proximately due to 
his service-connected right leg disability.  As such, 
secondary service connection is not warranted.

Despite his testimony in his two hearings during the appeal, 
the veteran submitted a written statement in January 2006, 
reporting that his "Left knee condition started a week or so 
prior to Right knee condition" in service.  He further 
indicated that he was treated for it in service.  Therefore, 
for the sake of completeness, the Board will analyze the 
claim under the provisions relating to direct and presumptive 
service connection.  

As stated above, in order to establish direct service 
connection, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2007).  

Service treatment records, including the veteran's enlistment 
and separation examinations, are negative for complaints, 
treatment, or diagnosis of a left knee disability.  Post-
service treatment records, which date from March 1977 through 
the present, show that the first documented instance of 
complaint referable to the left knee is in September 1996, at 
which time the veteran sought medical treatment for an 
inguinal hernia, and noted that his left knee hurt and 
sometimes "came out of joint."  Subsequent VA records show 
that in September 2001, the veteran reported episodes of pain 
and locking on VA examination.  He also reported a long term 
history of self-employment in the construction subcontracting 
business as a laborer.  Records thereafter show treatment for 
degenerative joint disease of the left knee with pain and 
instability. 

In sum, while the veteran clearly has a current left knee 
disability, there is no record of treatment in service for 
the same, nor evidence supporting the veteran's contention of 
such treatment.  The post-service records show that the first 
documented treatment is more than twenty years after his 
separation.  There is no credible evidence linking the 
current degenerative joint disease on the left to any 
incident in service.  While VA has not sought an opinion on 
the matter, one is not required in the absence of an in-
service event or injury and evidence tending to associate the 
current disability to that event.  See 38 C.F.R. 
§ 3.159(c)(4) (2007); see also, McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  Accordingly, a medical nexus having 
not been established, direct service connection is not 
warranted for the left knee disability.

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, degenerative arthritis) manifested 
itself to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  The veteran separated from 
service in March 1973.  The first x-ray evidence of 
degenerative changes of the veteran's left knee, however, is 
in May 2002.  Cf. normal left knee x-ray, September 2001.  
Thus, arthritis having manifested more than one year after 
the veteran's separation, presumptive service connection is 
not warranted. 

The preponderance of the evidence is found to be against the 
veteran's claim.  The benefit of the doubt provision does not 
apply.  There is no basis on which service connection for the 
left knee disability can be granted.  

Disability Evaluations

The veteran seeks a higher disability evaluation for his 
service-connected right leg disorder.  As a preliminary 
matter, medical evidence developed during the course of the 
appeal linked the veteran's current diagnosis of degenerative 
joint disease of the right knee to his prior right tibia 
injury, for which service connection was established.  
Therefore, impairment of the tibia-fibula, as well as that of 
the knee, is considered below.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

By way of history, service connection was established for 
residuals of a fracture of the right tibia in January 1979 
and a noncompensable evaluation was assigned.  By informal 
claim received in April 2001, the veteran alleged that his 
disability had worsened.  The resultant November 2001 rating 
decision, which is the rating currently on appeal, granted an 
increase to 10 percent under 38 C.F.R. § 4.71a, DC 5262 
(2007), the code for impairment of the tibia and fibula.  
During the course of the appeal, that rating was increased to 
20 percent, effective the date of the veteran's claim for an 
increase.  

Under DC 5262, a 20 percent rating is warranted for malunion 
of the tibia and fibula with moderate knee or ankle 
disability.  The higher, 30 percent rating is warranted for 
malunion of the tibia and fibula with marked knee or ankle 
disability. The words "moderate" and "marked" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6.  

The maximum, 40 percent rating under DC 5262 is warranted 
where there is nonunion of the tibia and fibula, with loose 
motion, and requiring a brace.  While the veteran's x-rays 
note the healed fracture of the tibia, at no point is 
nonunion found.  See x-rays, September 2001, May 2002.  
Therefore, the highest rating under this code will not be 
further discussed.  

The veteran has undergone four VA knee examinations during 
the course of the adjudication and appeal of his claim.  In 
September 2001, he reported that he owned an independent 
construction business and continued to work as a laborer, 
though he was experiencing more pain in his knee with 
activity.  He also reported having flare-ups two to three 
times per month.  Objective examination revealed that he had 
flexion limited to 100 degrees (out of a normal 140) due to 
pain.  There was no instability noted on manipulation of the 
ligaments.  The concurrent x-rays showed the healed fracture 
of the tibia and mild degenerative changes of the knee.  

Similar complaints of pain were noted on the veteran's May 
2002 VA examination.  Additionally, he noted instability and 
swelling.  He continued to have flare-ups two times per 
month.  Objectively, however, the veteran had full extension 
and flexion of the knee (zero to 140 degrees) which was noted 
to be pain-free.  Repetitive range of motion testing was 
unchanged.  The only pain objectively observed during the 
examination was on squatting.  Ligament testing showed 
stability.  The concurrent x-ray showed mild degenerative 
changes.

The veteran was still working in construction at the time of 
his December 2005 VA examination.  He noted pain and 
swelling, about once a month, and occasional buckling of the 
joint, though he had not experienced that in a year.  On 
examination, there was no effusion (swelling) and he achieved 
full and painless range of motion, from zero to 140 degrees.  
There were no changes in these measurements on repetitive 
motion.  The ligaments were tested and noted to be stable.  
Testing referable to the function of the medial meniscus was 
equivocally positive, indicating that there may be some 
dysfunction.  However, the examiner was unable to replicate 
an additional positive finding.  X-rays confirmed that the 
degenerative changes were still mild.

These three examinations, in 2001, 2002, and 2005, represent 
a consistent disability picture that is indicative of 
moderate impairment of the knee.  Notably, the veteran's 
range of motion was largely normal and painless.  Objective 
evidence of instability of the ligaments was not found.  
While he experienced pain and subjectively had noted 
occasional locking or buckling issues, he continued to be 
able to maintain his rigorous construction business, with 
only occasional time off.   Although this level of disability 
is serious, it cannot be said to be marked.  Thus, the 
currently assigned 20 percent rating adequately compensates 
for the veteran's level of impairment. 

The veteran's disability picture, however, had undergone a 
noticeable increase in severity at the time of his May 2007 
VA examination.  At this time, the veteran reported that 
while he still worked in his construction business, he had to 
remove himself from the laborer positions due to knee pain.  
Instead, he was performing mainly supervisory work.  He 
described constant pain accompanied by weakness.  He also 
continued to report instability.  Objectively, mild effusion 
was noted in the joint.  He had a definitively positive 
McMurray's test, showing medial meniscus dysfunction.  While 
he continued to have full extension to zero degrees, his 
flexion was limited to 124 degrees specifically due to pain.  
Concurrent outpatient clinical records demonstrate increased 
complaints of pain.  When considering the veteran's 
functional loss, these symptoms more nearly approximate those 
contemplated by the higher, 30 percent rating category for 
marked disability of the knee due to tibia impairment.  
Because they were not manifested prior to the most recent 
examination, the effective date of the grant to 30 percent is 
the date of that exam, May 14, 2007.

As the veteran's degenerative joint disease of the right knee 
has been medically linked to his original right leg injury, 
additional codes are applicable and must be analyzed to 
consider whether they provide a higher rating.  In 
particular, the diagnostic criteria for limitation of motion 
referable to the knee and leg are found at 38 C.F.R. § 4.71a, 
DCs 5256, 5260, 5261.  First, DC 5256 rates based on the 
presence of ankylosis, or immobility of the joint.  As the 
veteran has movement in his knee joint, this code is 
inapplicable.  

Under DC 5260, when flexion of the leg is limited to 60 
degrees, a noncompensable rating is warranted.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
Flexion limited to 30 degrees warrants a 20 percent rating, 
while flexion limited to 15 degrees warrants the maximum 30 
percent rating.  Based on the veteran's above cited VA 
examinations, however, where his flexion was limited to 
between 100 and 140 degrees, a higher rating is not warranted 
under this code at any time during the appeal.

Similarly, a rating under DC 5261, which rates based on 
limitation of extension, is not warranted.  That code 
provides that extension must be limited to 5 degrees for a 
noncompensable rating, or more than 5 degrees for compensable 
ratings.  The veteran's extension has consistently been 
normal, at zero degrees.

DC 5010 directs that arthritis due to trauma be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  
Under that code, the Schedule directs that degenerative 
arthritis that has been established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  It further states that when the limitation of 
motion is noncompensable under the code, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

As explained above, the veteran does not have compensable 
limitation of motion of the knee.  Therefore, generally, a 
separate 10 percent rating for arthritis would become 
available.  However, here, to grant such a rating would 
violate the law against pyramiding, which specifically states 
that the evaluation of the same manifestations under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2007).  DC 
5262 rates based on the manifested levels of knee disability.  
Thus, the veteran's current 20 percent rating prior to May 
2007, based on moderate knee disability, and 30 percent 
thereafter, based on marked knee disability, both already 
contemplate the impairment caused by the veteran's arthritis 
of the knee.  A separate rating for arthritis, therefore, is 
not applicable. 

To recap, prior to May 14, 2007, the veteran's right leg 
disability is adequately rated at 20 percent under DC 5262.  
From that date forward, however, the 30 percent rating under 
that code, and no higher, is appropriate.  This decision is 
rendered in light of the holding in Hart v. Mansfield, supra, 
which allows for the staging of ratings when the level of 
disability increases over the long course of an appeal.


ORDER

Entitlement to service connection for supraventricular 
arrhythmia with chest pains is granted.

Entitlement to service connection for degenerative joint 
disease of the left knee is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of a right tibia fracture with degenerative joint disease of 
the right knee, prior to May 14, 2007, is denied.

A 30 percent rating for residuals of a right tibia fracture 
with degenerative joint disease of the right knee is granted 
from May 14, 2007, subject to regulations applicable to the 
payment of monetary benefits.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


